. a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

United States of America ~- JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November 1, 1987)
Jaime VELASQUEZ-Cienfuegos Case Number: 3:19-mj-23904
. Martin G Molina
Defendant's Atto we FILED T+
REGISTRATION NO. 89276298
SEP 24 2019
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint . CLERK, U.S. DISTRICT COURT
C] was found guilty to count(s) BY DEPUTY
. after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

L] The defendant has been found not guilty on count(s)
C] Count(s) dismissed. on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

x TIME SERVED Oo days

Assessment: $10 WAIVED  & Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Li Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, September 24, 2019

 

Date of Imposition of Sentence —

Ye he Ki A We

pUSM HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

  

Received

Clerk’s Office Copy : a oo 3:19-mj-23904

fey

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) oe Page lof]

 
